Pi
jl ! :;
                                                 .. ...
 :i
     I
  i ii
    b

    i                    OFFICE   OF THE ATTORNEY GENERAL              OF TEXAS
                                            AUSTIN
     “OVLRBLLLL”‘
!I- ~rrc.““l”0m”“AI.
                 s




            Honorable  Urn. J. Tucker
            Executive  DUector
            Game, Flab and Oyster Commiaslon
            uauon state Buildmg
            Austin,  Texas
            Dear Sir:



                            This department                          ur request for an
            oploioa.        Us quote the per                          of Jour letter:
                                                                    seas100,   Forty-
                                                                   33 of the A&s
                                                                    une of aeinea
                                                                    rg aad hnedy
                                                                    that haa been
                                                              ounty Attorney of
                                                              ith charges filed
                                                                for riolstioa   or
                                                              led Bession,    Forty-
                                                          uld like to be advised

                                        ouae Bill 67, Second Called Sea-
                                        n&Legislature  appear in the Penal

                                        id &use Bill 67, Second Called
                                      -second Legislature irr force at this


                             ‘3.  Baa House Bill 67, Seoond Called Sea-
                       alon, Forty-seooad   Legislature  been duly oertl-
                       Sied by the Seoretary   or State?
                             “4.  Does it appear that aald          House Bill    67,
                       Second Celled Session,   Forty-second         tigistitum
Honorable   Wm. J. Tucker,   pge   2



     ia a valid law under whlah proeecutlona
                                   ~~_          lpay be
     auaceaafully   auatalaed uhan aaaqtnte evlaenae
     la obtained  that a seine or net bra been used
     for the purpose o? taking fish from the tidal
     yatara OS Keaedy or Kleberg Counties.”

            We aaaver your first question      In the negative.
Our Pearl Code vba re-codified     In 1925.     Bouae Bill 67 ia
an ladepeadeat     Act mad vsa not passed until 1931, there-
h&,     its provisions   could not apptir   In the Pervl Code of
     . The fact tUt      mid Act doer not appear Iu Vernoa*a
Anaotrted   Peu81 Code, ln unoffIol~l     publloatlon,   ia of no
lmportame.

           EIouae Bill 67. la found la oh     er 17, pge 33
oftha   Qeneraland    SpeoIalLwa   for the r 2nd Legislature,
2nd Called Seaalon.

         ’ In aaaver to your leooad question,  a diligent
search reveals   no lubaaquent statute vhloh would operate
to repeal this lhu.

            Tha answer to your third        question   la, “yea.” The
l8va paaaad by the 42ad LegIalUture,          2nd tilled    Seaalon,
vere published    under tha authority       of the State in tha Oen-
emland    SpacIal Iava of Texas and         oertifled    ta be tme and
aorract copies of the arIgIm1       bills     on fIZe In the Secre-
tary of Statesa Offloe b Nra. Jsne           Y. NaOallu~~, Zieoretuy
of State,   October 27, 19f 1,
             In 6nauer to your fourth Queatien,    ue kuov 05 no
reason uhp liouae Bill 67, 422~3 Laglalature,     2nd Called Sea-
aion, is not a valid l8v under vhioh poaeoutloaa         188~ auc-
aeaafully    be auateined.   Tha statute is net lo-1     or apeoial
vithin    the meou~ng of seations   56 and 57 of Artlole   III of
our State Constitution. SIuoe It oparatea        upon a aubjeot
la rhlah the people at large are Inteteated,       It la a gen-
eral lw as&d the conatltutlowal      reQUliWeat8   of notloe prior
to paaaage of local and speaIa1 lava is not rppliarble.
$teveaaoa,    et al.,   va, Woods, et al.,  34 9. W. (26) 246.
Honorable   Wm. J. Tucker,    Pge   3


          In the event that you do aot hBve acoeaa to the
Gene-1  and special  lava of Texas for the 42ad Legislature,
2nd Wiled Saaaion, we are harerlth    luboittlug a certified
copy of Houae Bill 67, reoelvad  and approved by the Oovern-
or, September 30, 1931.

             Truatlag   that the foregoing fully aaavera    your Ia-
quirlaa,    Ye U-8
                                             Very truly youra
                                        ATTORNEY
                                               ffg??X?AL OF TEXAS

                                        By Tde.-
                                                     Fred C. Cbmdler
                                                            AaaIaUat

                                        By    d.2.      k      w
                                                 B. T. Bob Do-hue
HTHDrdb’
Enaloaure